Citation Nr: 0926805	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  96-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
Hodgkin's disease, for the period from January 20, 1995 to 
October 22, 1995.

2.  Entitlement to an initial evaluation in excess of 30 
percent for muscular dystrophy with mild limitation of motion 
of the neck, secondary to radiation treatment of Hodgkin's 
disease, evaluated as residual of Hodgkin's disease.

3.  Entitlement to an initial evaluation in excess of 20 
percent for weakness of the right upper extremity, secondary 
to radiation treatment of Hodgkin's disease, evaluated as 
residual of Hodgkin's disease.

4.  Entitlement to an initial evaluation in excess of 20 
percent for weakness of the left upper extremity, secondary 
to radiation treatment of Hodgkin's disease, evaluated as 
residual of Hodgkin's disease.



ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from August 1995 and December 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in North Little Rock, Arkansas (RO).

This case was remanded by the Board in November 1998 for 
additional development.  The Board then denied the claims on 
appeal by an August 2005 decision.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a September 2006 Joint Motion for 
Remand (Joint Motion), the Court remanded this appeal in 
October 2006 for development in compliance with the Joint 
Motion.  The Board subsequently remanded the case in December 
2006 and August 2008 for additional development.


FINDINGS OF FACT

1.  For the period from January 20, 1995 to October 22, 1995, 
the Veteran's service-connected Hodgkin's disease was 
manifested by generalized muscle weakness.

2.  The Veteran's muscular dystrophy with mild limitation of 
motion of the neck, secondary to radiation treatment of 
Hodgkin's disease, evaluated as residual of Hodgkin's 
disease, is manifested by weakness and muscle atrophy in the 
neck.

3.  The Veteran's weakness of the right upper extremity, 
secondary to radiation treatment of Hodgkin's disease, 
evaluated as residual of Hodgkin's disease, is manifested by 
weakness and muscular atrophy.

4.  The Veteran's weakness of the left upper extremity, 
secondary to radiation treatment of Hodgkin's disease, 
evaluated as residual of Hodgkin's disease, was initially 
manifested by weakness and muscular atrophy that was not 
severe in nature.

5.  For the period on and after August 29, 2005, the 
Veteran's weakness of the left upper extremity, secondary to 
radiation treatment of Hodgkin's disease, evaluated as 
residual of Hodgkin's disease, was manifested by weakness and 
muscular atrophy that was severe in nature.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for Hodgkin's disease, for the period from January 20, 1995 
to October 22, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 
7709 (1995).

2.  The criteria for an initial evaluation in excess of 30 
percent for muscular dystrophy with mild limitation of motion 
of the neck, secondary to radiation treatment of Hodgkin's 
disease, evaluated as residual of Hodgkin's disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8023 (2008).

3.  The criteria for an initial evaluation of 30 percent for 
weakness of the right upper extremity, secondary to radiation 
treatment of Hodgkin's disease, evaluated as residual of 
Hodgkin's disease, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8023 (2008).

4.  The criteria for an initial evaluation of 30 percent for 
weakness of the left upper extremity, secondary to radiation 
treatment of Hodgkin's disease, evaluated as residual of 
Hodgkin's disease, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8023 (2008).

5.  The criteria for an evaluation of 40 percent, but no 
more, for the period on and after August 29, 2005, for 
weakness of the left upper extremity, secondary to radiation 
treatment of Hodgkin's disease, evaluated as residual of 
Hodgkin's disease, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Codes 5301, 5302, 5303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
March 2004 satisfied the duty to notify provisions, after 
which the claims were readjudicated.  An additional letter 
was also provided to the Veteran in January 2007, after which 
the claims were again readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the Veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.

While the Veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the Veteran in a February 
1996 statement of the case and in June 1998, December 2004, 
December 2007, and December 2008 supplemental statements of 
the case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In addition, throughout the long adjudicative 
process of this appeal, the Veteran has repeatedly cited 
directly to the relevant diagnostic codes, including 
submitting photocopies of these diagnostic codes.  
Accordingly, the evidence shows that the Veteran had actual 
knowledge of the criteria that must be satisfied for 
entitlement to an increased evaluation and the Board finds 
that the Veteran was supplied with information sufficient for 
a reasonable person to understand what was needed.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

An Evaluation In Excess Of 30 Percent for Hodgkin's Disease 
For The Period From January 20, 1995 To October 22, 1995

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for Hodgkin's disease was granted by a 
December 1994 rating decision and a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.117, Diagnostic Code 7709, 
effective November 24, 1993.

During the pendency of the Veteran's claim for an increased 
rating for his Hodgkin's disease, the rating schedule 
criteria for determining the disability evaluations to be 
assigned for Hodgkin's disease were changed.  New regulations 
updating the portion of the rating schedule that addresses 
hemic and lymphatic systems became effective on October 23, 
1995.  See 60 Fed. Reg. 49225 (Sept. 22, 1995).  
Consequently, by a December 2004 rating decision, which was 
effective from September 22, 1995, the service-connected 
Hodgkin's disease was rated on residual conditions in 
accordance with the revised rating criteria.  See 38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (2008).  Nevertheless, the 
appeals period for the Veteran's claim of entitlement to an 
increased rating for his service-connected Hodgkin's disease 
spans from January 20, 1995, the date the Veteran's claim for 
increase was received, to October 22, 1995, the day prior to 
the effective date of the revised regulations.  See 
VAOPGCPREC 07-03; 69 Fed. Reg. 25179 (2004); see also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)

In an April 1994 VA outpatient medical report, the Veteran 
complained of left arm pain which was dull in nature and came 
and went without radiation.  After physical examination, the 
diagnosis was idiopathic muscle cramping.

In a September 1994 VA outpatient medical report, the Veteran 
stated that he developed pain in the left middle upper arm in 
April 1994, but that he "no longer has pain in his [left] 
arm."  The sensory examination was within normal limits.  
The diagnosis was possible mild myopathy and Hodgkin's in 
remission.

In January 1995, the Veteran complained of muscle weakness, 
and underwent a left deltoid muscle biopsy.  The pre-
operative diagnosis was to rule out myositis, and 
"neuromuscular weakness" was also noted.

A March 1995 VA treatment note indicated that the Veteran 
complained of "occasional facial and lower extremity 
'twitching,'" and "myopathy," which was "unexplained."  
Reference was made to the biopsy report indicating "non-
specific myopathy" with inflammation.

In a June 1995 VA medical examination report, the Veteran 
denied chills, fever, night sweats, poor appetite, or weight 
loss.  Upon physical examination, the Veteran's lymph nodes 
were not palpable, and a well-healed scar was observed in the 
left cervical region.  The diagnosis was, "Hodgkin's 
disease, treated with radiation therapy, in remission since 
1987."

In a July 1995 VA medical examination report, the Veteran 
complained that he had experienced "some weakness" in his 
hands approximately one year earlier.  He reported that 
"sometimes" he "just did not have as much strength in his 
arms and in his legs."  He also reported "it was suggested 
to him by some physician that he has myositis."  The Veteran 
reported that he had never had a muscle biopsy done.  The 
Veteran did not complain of swollen, sore muscles.  He 
reported that he had not been on any therapy for myositis, 
and stated that he did not have as much strength as other 
times.  Physical examination of all muscle groups revealed 
excellent supranormal muscle development.  The examiner noted 
that there was no evidence of muscle weakness or atrophy in 
any muscle groups.  There was also no evidence of tenderness 
or swelling.  The examiner noted that the Veteran had 
"excellent" grip in both hands.  The diagnosis was mild 
myositis.

Under the applicable rating criteria in effect prior to 
October 23, 1995, a 100 percent rating was assigned for acute 
(malignant) or chronic types of Hodgkin's disease with 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
general weakness.  38 C.F.R. § 4.117, Diagnostic Code 7709 
(1995).  A 60 percent rating was warranted if there was 
evidence of general muscular weakness with loss of weight and 
chronic anemia, or secondary pressure symptoms such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health.  Id.  Again, 
a minimum 30 percent evaluation was assigned where there is 
evidence of occasional low-grade fever, mild anemia, 
fatigability, or pruritus.  Id.  A note to Diagnostic Code 
7709 provides that a 100 percent rating will be continued for 
one year following cessation of surgical, x-ray, 
antineoplastic, chemotherapy, or other therapeutic procedure.  
Id.  If there has been no local recurrence or invasion of 
other organs, the disease was to be rated based on residuals.  
Id.

With consideration of the entire record relevant to the 
period between January 20, 1995 and October 22, 1995, the 
Board finds that the manifestations of the Veteran's 
Hodgkin's disease warrant no more than the assigned 30 
percent evaluation at any time during this period.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Although there was 
evidence of muscle weakness, none of the other symptoms 
associated with the next higher rating of 60 percent were 
present.  38 C.F.R. § 4.117, Diagnostic Code 7709 (1995).  
There was no evidence of loss of weight, chronic anemia, 
marked dyspnea, edema, or pain with weakness.  There was, 
likewise, no indication of "other evidence of severe 
impairment of general health."  Id.

In a May 2006 Opening Brief of the Appellant, the Veteran's 
representative stated that the medical evidence showed that 
the Veteran had anemia.  However, despite numerous medical 
reports discussing the Veteran's symptoms dated between 
January 20, 1995 and October 22, 1995, there is no medical 
evidence of record which provides a diagnosis of anemia 
during that time period.  Accordingly, any anemia that was 
present during that time period is not properly characterized 
as "chronic."  As chronic anemia is a requirement for a 60 
percent evaluation for the time period in question, acute or 
transitory anemia is not sufficient to warrant an evaluation 
in excess of 30 percent.

In addition, in the May 2006 Opening Brief, the Veteran's 
representative also stated that the Board never discussed 
April 1994 VA outpatient medical reports which stated that 
the Veteran experienced pain and weight loss.  In this regard 
it is emphasized that April 1994 is approximately 8 months 
prior to the period on appeal.  Furthermore, in a September 
1994 VA outpatient medical report the Veteran specifically 
stated that he no longer had arm pain, in a June 1995 VA 
medical examination report the Veteran specifically denied 
experiencing weight loss, and in a July 1995 VA medical 
examination report the Veteran denied experiencing muscle 
soreness and there was no tenderness on physical examination.  
Accordingly, the medical evidence of record does not show 
that the Veteran experienced weight loss or limb pain from 
January 20, 1995 to October 22, 1995.

Finally, in the May 2006 Opening Brief, the Veteran's 
representative claimed that the presence of the Veteran's 
pain "was critical" because pain was required to be 
considered under 38 C.F.R. § 4.45 and 4.59 in according with 
the holding of DeLuca v. Brown, 8 Vet. App. 206 (1995).  
However, the holdings of DeLuca are not relevant to this 
issue, because the applicable rating criteria for Hodgkin's 
disease are not based on limitation of motion of a joint.  
Accordingly, a disability evaluation in excess of 30 percent 
for the Veteran's Hodgkin's disease from January 20, 1995 to 
October 22, 1995, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Initial Evaluations

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco, 7 Vet. App. at 58.  The Board notes, 
however, that the rule articulated in Francisco does not 
apply to the Veteran's muscle claims, because the appeal of 
these issues is based on the assignment of initial 
evaluations following initial awards of service connection 
for neck, right arm, and left arm disabilities.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial ratings were assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial ratings, staged ratings may be assigned for separate 
periods of time.  Id.

As noted above, the rating criteria for determining the 
disability evaluations to be assigned for Hodgkin's disease 
were changed during the pendency of the Veteran's claim for 
an increased rating.  The new regulations updating the 
portion of the Schedule that addresses hemic and lymphatic 
systems became effective on October 23, 1995.  See 60 Fed. 
Reg. 49225 (Sept. 22, 1995).  Consequently, the Veteran's 
service-connected Hodgkin's disease was rated on residual 
conditions in accordance with the revised rating criteria.  
See 38 C.F.R. § 4.117, Diagnostic Code 7709 (2008).  
Effective October 23, 1995, a 100 percent rating is assigned 
to Hodgkin's disease with active disease or during a 
treatment phase.  Id.  A note to Diagnostic Code 7709 
provides that a 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy, or other therapeutic procedures.  Id.  Six 
months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Id.  If there has been no local 
recurrence or metastasis, the rating is based on residuals.  
Id. 

Fact Pattern from October 1995 to the Present

The medical evidence of record subsequent to October 1995 
shows that the Veteran sought VA medical treatment in 
November 1995 for "chronic myositis" with creatine 
phosphokinase (CPKs) greater than 1000.  The examiner noted 
that the CPKs had never been explained and a muscle biopsy 
showed non-specific myopathy.  The Veteran also complained of 
arthralgia in the knees and hips.  The examiner noted that 
there was no specific etiology regarding the myopathy, and 
that the arthralgia may be exacerbated by obesity, but the 
examiner could not rule out connective tissue disease.  The 
Veteran was counseled in weight reduction, and was also 
instructed to take Ibuprofen for his joint pain.

Upon VA examination in December 1995, the Veteran denied 
chills, fever, night sweats, or a cough.  The Veteran 
indicated that he had not had a recurrence of Hodgkin's 
disease.  Upon physical examination of the Veteran's 
lymphatic and hemic systems, the physician noted the 
Veteran's two well-healed scars from his previous node 
biopsies.  The physician found no cervical adenopathy, 
bleeding bruises, or petechiae.  There was no indication of a 
muscle condition.

A private consultation report from February 1996 indicates 
that the Veteran sought treatment for a "dull ache" in the 
frontal region of his head.  The physician stated that the 
Veteran's description was "consistent with a diagnosis of 
tension-type headache."  The Veteran reported no history of 
seizure disorder, cognitive impairment, change in visual 
acuity, transient visual obscuration, central or peripheral 
visual loss, diplopia, facial numbness, facial weakness, 
deafness, tinnitus, vertigo, speech disturbance, lateralized 
limb complaints, difficulty with gait, or altered bowel or 
bladder function.  He indicated that he worked fulltime 
without restriction.  He denied fever, night sweats, weight 
loss, lymphadenopathy, or a family history of neuromuscular 
disease.  The Veteran reported noticing shoulder girdle pain 
approximately two years earlier.  He also stated that 
approximately six months earlier, he began to have joint pain 
localized in the shoulders, hands, and knees.  He reported he 
had not experienced difficulty raising his arms above 
shoulder level.  He reported no history of lateralized limb 
complaints.  The Veteran rated his pain as varying from a 
minimum of 1 to 2, to a maximum of 7 to 8 on a scale of 10, 
but that the pain was typically a 3 to 4.  He indicated that 
the pain was always present, of variable intensity, and best 
described as "a steady ache."  He reported that the pain 
was worse in the morning on arising, and he indicated 
accompanying weakness, which was localized to the shoulders 
and hands.  Family history was negative for neuromuscular 
disease, and the Veteran denied ever having had a general 
anesthetic.

The clinical examination revealed the Veteran to be "in good 
health."  A "small" lymph node, which was nontender, was 
palpable over the left posterior cervical region.  Upon 
physician examination, the physician noted that there was no 
restriction on range of motion of the cervical spine, 
shoulders, elbows, or wrists.  Sustained neck extension did 
not precipitate radicular pattern pain, nor did neck flexion 
precipitate Lhermitte's phenomenon.  Adson's maneuver, flexed 
elbow test, and Phalen's test proved negative in both upper 
extremities.  There was no arthritic change noted on 
inspection of the hands.  Cranial nerve examination at II 
through XII was normal.  Upon neurological examination, there 
was no evidence of dysarthria, aphasia, cognitive impairment, 
or overt depression.  Motor examination revealed normal bulk 
and tone in all four extremities.  A formal assessment of 
strength revealed "mild" weakness of the neck flexors and 
deltoid muscle bilaterally.  Manual muscle testing, including 
neck flexors, neck extensors, deltoid, supraspinatus, 
infraspinatus, biceps, brachioradialis, triceps, wrist/finger 
extensors, small muscles of the hands, hip flexors, hip 
extensors, hip abductors, hip adductors, quadriceps, 
hamstrings, dorsiflexors, and plantar flexors, was otherwise 
normal.  The Veteran's reflexes were graded as hypoactive, 
but symmetrical and without asymmetry noted on testing the 
biceps, brachioradialis, triceps, finger, knee, and ankle 
jerks.  The ankle jerk was the best preserved.  Plantar 
response was flexor, bilaterally.  Sensory examination 
revealed equal appreciation of pinprick, vibration, and joint 
position sense in all four extremities.  Cerebellar testing 
was assessed normal in upper and lower extremities.  The 
Veteran's stance and gait were unrestricted.

The private physician stated that the Veteran's clinical 
evaluation "demonstrates mild myopathic pattern weakness."  
The physician also indicated that the Veteran's medical 
history indicated sarcoidosis, and that his "current 
identified problems are considered unrelated to his prior 
diagnosis of Hodgkins' [sic] or prior radiation treatment."

A February 1996 private electromyographic (EMG) report stated 
that the right deltoid, biceps, triceps, first dorsal 
interosseus, vastus lateralis, tibialis anterior, peroneus 
longus, and median gastrocnemius muscles were sampled.  Trace 
fibrillation and positive sharp waves were noted in all 
sampled muscle groups, excluding the right vastus lateralis.  
No myotonic discharges, complex repetitive discharges, or 
myochumic discharges were noted.  Full interference pattern 
was seen at all sample sites on voluntary contraction.  The 
examiner noted that in the right biceps and tibialis anterior 
muscles, some motor units appeared myopathic in character, 
being small in amplitude and polyphasic in character.  Other 
sampling sites were unremarkable.  The examiner indicated 
that the EMG examination was "abnormal," due to 
demonstrated features compatible with a primary muscle 
disease.

A February 1996 private clinical note stated that the Veteran 
underwent an EMG examination, which demonstrated mild 
abnormality consistent with a myopathic process.  The 
sternoclavicular joint bilaterally, and the right knee, 
showed increased activity "consistent with mild 
osteoarthritis."  The physician stated, "It would appear 
that the most probable diagnosis is a low-grade inflammatory 
myopathy."

The Veteran underwent another VA examination in March 1996.  
He reported a medical history consistent with the above.  He 
reported experiencing occasional frontal headaches but 
indicated that they were relieved with Ibuprofen or aspirin.  
The Veteran reported that he had an area in the left side of 
his neck that he thought was a lymph node.  Upon physical 
examination of the Veteran's lymphatic and hemic systems, the 
physician noted the Veteran's two well-healed scars from his 
previous node biopsies.  The physician noted a freely 
moveable and rubbery one-centimeter by one-centimeter node.  
It was not attached to overlying skin or underlying 
strictures.  There was no petechia, bleeding, or bruising.  
The diagnoses were Hodgkin's disease treated by excision of 
cervical nodes and local radiation therapy; hypertension, 
under control; and recurrent sinusitis with sinus headaches.  
There was no indication of a muscle condition.

A VA outpatient treatment note from November 1996 indicates 
that the Veteran complained of pain in his knees and fingers.

A VA outpatient treatment note from January 1997 reported 
that the Veteran complained of "muscle spasms type pain in 
both legs."  The Veteran denied swelling in his groin and 
night sweats.  The physical examination found nothing 
contributory to the Veteran's complaints.

At a local hearing conducted in January 1998 before the RO, 
the Veteran testified that he experienced body aches and 
muscle pain that began after he went through radiation 
treatment in 1987.  The Veteran testified that he was 
scheduled to have another muscle biopsy within days of the 
local hearing.  He indicated that he was getting weaker.  The 
Veteran alluded to a private physician report indicating that 
the Veteran had arthritis in his knees and shoulders, and 
weakness in his knees.  He stated that he experienced 
weakness in his arms and fingers.  Likewise, the Veteran's 
spouse testified that the Veteran appeared to have muscle 
weakness in his fingers.

Upon VA examination in March 1998, the Veteran reported a 
one-year history of a nontender left posterior neck node, and 
that he was scheduled for a diagnostic excision at a private 
medical facility later in the month.  The Veteran indicated 
that, other than the enlarged node, he was in remission from 
his Hodgkin's disease.  The Veteran reported that he had no 
symptoms.  His weight had not fluctuated, and he had taken no 
lost time from his job.

Physical examination revealed a "firm, rubbery, [two-
centimeter], non-tender node" in the left posterior cervical 
triangle area in the neck.  No other adenopathy was noted.  
The remainder of the examination was reported as 
"unremarkable."  The diagnosis was "Hodgkin disease, rule 
out relapse."  

Later in March 1998, the Veteran sought treatment for 
experiencing "flu-like" symptoms for approximately three 
days.  He complained of an increased temperature, a sore 
throat, and a productive cough.  The Veteran reported that he 
had "some dizziness" and a "general weak feeling," which, 
he reported, had also lasted approximately three days.  

A VA outpatient treatment noted dated in August 1998 shows 
that the Veteran complained of blurred vision in conjunction 
with his hypertension.  The examiner noted to check 
retinopathy, and to rule out glaucoma.


A VA outpatient treatment note from March 1999 shows that the 
Veteran complained of headaches, which he related to his use 
of a prescription medication taken on an empty stomach.

Upon VA examination in May 1999, the Veteran reported a 
medical history consistent with the above.  He reported 
another lymph node but indicated it had been present for 
seven or eight years and had not changed any and had not been 
biopsied.  The Veteran indicated that it swelled and was 
painful.  There was no evidence of recurrent Hodgkin's 
disease.  The Veteran reported that he "was having some 
symptoms of myositis" in the early 1990s, but that he was 
not certain what the diagnosis was, and he did not require 
any treatment.  The Veteran also indicated that he 
experienced headaches, but that he was able to work a full 
week at his job without difficulty.

The physician noted the Veteran's well-healed scars.  A one-
and-a-half centimeter lymph node in the left posterior 
clavicle area was noted.  No other cervical adenopathy was 
noted.  It was also observed that the Veteran had "some 
shotty inguinal nodes that are really not impressive."  The 
examiner stated, "There is no evidence that this gentleman's 
current symptoms are related to recurrent Hodgkin [sic] 
disease in my opinion."

In an August 2000 VA outpatient treatment note, the Veteran 
indicated that his only active health problems were 
degenerative joint disease, internal hemorrhoids, and 
hypertension.

Upon VA examination in March 2001, the Veteran reported a 
medical history consistent with the above.  He complained of 
"some easy fatigability and general muscle weakness and 
soreness."  There was no evidence of cervical adenopathy or 
enlarged lymph glands.  The Veteran had a normal neurological 
examination.

A VA outpatient treatment note from March 2001 indicated that 
the Veteran complained of pain in his right arm and hand.

VA outpatient treatment records from April 2001 show that the 
Veteran reported experiencing frontal, nonthrobbing headache 
pain since his course of radiation treatment.  He denied 
weight loss, fevers, and night sweats.  A left posterior 
subcutaneous mass was noted.

The Veteran underwent VA examination in July 2001.  The 
Veteran reported that he had been on medication for his 
hypertension for approximately six or seven years, and he was 
concerned that his medications caused him to have headaches.  
The Veteran also reported, "over recent years he has 
developed what he calls a 'miositis [sic],' which consists of 
discomfort in his muscles of the extremities and trunk."  
The Veteran described the pain as "nonspecific," and 
indicated that the pain "tends to vary from place to 
place."  He indicated that the pain was not "particularly 
related" to activity, but that it might have been "somewhat 
worsened" by activity and periods of inactivity.  A biopsy 
of the deltoid muscle was nonrevealing.

The physical examination revealed the same left posterior 
cervical lymph node as noted above.  The Veteran's voice 
quality was normal.  The Veteran complained of "slight 
tenderness" over a left deltoid scar, but "his muscles 
otherwise are not particularly tender," and no vesiculations 
were noted.  The physician stated that the only abnormality 
of the muscle examination was the subjective complaint of 
pain.  The physician noted that the Veteran's hypertension 
was poorly controlled, and diagnosed diffuse myositis.  The 
physician opined that the myositis was not related to the 
localized radiation therapy or the Hodgkin's disease, but was 
not able to determine an etiology for the myositis.

An additional VA examination was conducted on the same day in 
July 2001.  The Veteran reported that he began experiencing 
headaches within one year of his localized radiation 
treatment for Hodgkin's disease.  He reported experiencing 
headaches three to four times per week, lasting four to five 
hours.  He indicated that the pain was bifrontal and 
bioccipital in location, and consisted of a nagging, dull 
headache.  The Veteran did not describe prostrating 
headaches, throbbing, nausea, vomiting, photophobia, 
phonophobia, or any focal neurological symptoms.  He reported 
taking Ibuprofen for the headaches.  The Veteran reported 
having missed five days of work in three months because of 
his headaches.  There was no family history of headache, and 
no history of significant head trauma.

The physical examination revealed that the Veteran was not in 
acute distress.  His pupils were equal and reactive to light, 
and his visual fields and extra ocular movements were full.  
There was no papilledema, facial weakness, nor sensory loss.  
The Veteran's gag reflex was intact, and there was no tongue 
weakness.  Strength and muscle tone of all major muscle 
groups in the upper and lower extremities were within normal 
limits with no ataxia.  His gait was normal.  Sensory 
examination revealed that pain, touch, and proprioception 
were intact.  Biceps, triceps, patellar, and Achilles tendon 
jerks were 1+ and symmetrical.  Plantar responses were 
flexor, bilaterally.  The diagnosis was episodic muscle 
tension type headaches, with a normal neurological 
examination.  The physician was unable to directly relate 
muscle tension type headaches to Hodgkin's disease or the 
treatment for it.

A VA outpatient treatment note from October 2001 shows that 
the Veteran complained of right leg pain with a duration of 
approximately four-weeks.  Deltoid and quadriceps muscle 
biopsy revealed abnormal muscle with "non specific mild 
myopathic changes."  On physical examination of the joints 
and muscles, there was "no apparent muscle atrophy."  
Manual muscle test revealed "4/5 and symmetrical in proximal 
muscles."  There was no muscle tenderness.  The Veteran had 
full range of motion in all joints, with no synovitis, and no 
joint deformities.  The diagnoses were questionable 
malignancy associated polymyositis and right trochanteric 
bursitis.

An additional note from October 2001 indicates that the 
Veteran had "chronically elevated" creatine kinase (CK) for 
"at least 6 years."  He reported constant pain down the 
right lateral aspect of his leg, which was worse at night.  
There was negative straight leg raising, and no pain upon 
rotation of the hip.  The examiner's impression was of 
chronic myopathic process, "I think we may be dealing with 
CK elevation from hypothyroidism, which is likely a result of 
his [radiation treatment]."  The examiner suggested ruling 
out neuropathy, and "maybe meralgia perasthetica."

A November 2001 VA outpatient treatment note indicates that 
the Veteran reported having headaches since his course of 
localized radiation treatment.  He also complained of 
generalized muscle aches and pains.  The examiner noted that 
the Veteran needed a muscle biopsy in order to diagnose the 
myopathy.  

VA outpatient treatment notes from April 2002 show that the 
Veteran reported insidious muscle atrophy in the neck and 
shoulder girdle areas for the previous 1.5 to 2 years.  
Associated symptoms were noted as soreness of the girdle 
musculature, with the upper extremities greater than the 
lower, and with pain in the hands and legs.  The Veteran's 
CPK was markedly elevated.  The Veteran reported that the 
muscle soreness increased after more than 30 minutes of 
continued activity, mostly in the shoulder region.  The 
Veteran stated that he did not feel constrained or 
functionally limited with loss of muscle bulk or strength in 
the girdle or neck areas.

Physical examination revealed protracted shoulder and marked 
atrophy of the cervical musculature, pectorals, supra and 
infraspinatus.  The Veteran was also noted to have a shallow 
interscapular area and a very prominent mid trapezius.  The 
Veteran's temporalis was atrophied, greater on the left than 
the right, but otherwise the facial musculature was reported 
as grossly normal.  The Veteran was noted to have symmetrical 
sacral musculatures.  Upon manual muscle test, the Veteran 
had equal strength for the distal upper extremities, and for 
the shoulder girdle musculature, "except for the pectorals, 
rotators which is -4/5 bilaterally."  The Veteran's neck 
flexors, extensors, and rotators were all -4/5.  The sensory 
examination was normal.  Bilateral shoulder pain was noted on 
active range of motion beyond 90 degrees; however, range of 
motion was otherwise full including passive range of motion.  
Full cervical range of motion was also noted.

A May 2002 VA treatment memorandum indicated that the Veteran 
was participating in a physical therapy regimen to relieve 
pain, improve his posture, and gain strength in the affected 
areas of his shoulders, neck and back.  

Upon VA examination in June 2002, the Veteran reported that 
over the last decade, his strength slowly declined.  He 
indicated that he had difficulty at work when he swept the 
floor, or if he had to lift a 10-pound bag.  He reported that 
he had to use his arms to help him out of a chair.  The 
Veteran stated he had noticed "twitching" of the muscles in 
his back.  He denied dysarthria, shortness of breath, 
palpitation, chest pain, and myoglobinuria.  He reported that 
he had mild myalgia after exercise.  The Veteran that he 
occasionally had difficulty swallowing liquids.  He reported 
that he had normal motor development, and that he was not 
aware of anyone in his larger family with muscular dystrophy.

Upon physician examination, there was no edema and no skin 
changes.  The Veteran had normal language and speech 
function.  Cranial nerves II through XII were normal, and the 
physician was not able to appreciate facial or neck weakness.  
Motor testing revealed a wasting of the pectoralis and 
suprascapular muscles, as well as minimal wasting of the 
infra and supraspiantus, latissumus dorsi.  No fasciculation 
was noted.  Pseudo hypertrophy with mild "assymetria [sic] 
of the gastrocs and deltoid muscles" was observed.  Strength 
testing was equal, except at the pectoralis, which was 4+/5, 
the spinatii, which was 5-/5, the deltoids, which were 4+/4, 
the infrapatellar, which was 4+/5, the quadriceps and 
hamstrings, which were each 5-/5, and the glutei, which were 
5-/5.  "The Veteran's reflexes were 1+ throughout, and no 
pathological reflexes noted.  Sensory testing revealed that 
the Veteran had normal pain and vibratory sensation.  
Additionally, the Veteran was able to hop on either foot.  He 
was also able to do a squat, and he was able to stand up from 
a chair without use of his hands with one rocking motion.  
The Veteran's gait was normal.  Likewise, Rhomberg was 
normal, and there was no abnormal movement.

The diagnosis was limb-girdle muscular dystrophy.  The 
physician stated that contributing factors to the Veteran's 
weakness included radiation induced muscular atrophy in the 
shoulder girdle, and his previously diagnosed hypothyroidism, 
which would also contribute to his generalized weakness.

An outpatient treatment note from April 2003 indicates that 
diabetes mellitus had been diagnosed approximately six months 
earlier.  The Veteran reported that his eyes watered while 
watching TV, and that he had decreased vision at a distance.

A March 2004 private medical report stated that on physical 
examination, the Veteran's neck had obvious atrophy of the 
neck musculature.  His neck was supple, without thyromegaly, 
bruits, or jugular venous distention, and had a full range of 
motion.  No abnormalities of the extremities were noted.  On 
neurological evaluation, the Veteran's mental status and 
cranial nerves were normal, including normal facial strength, 
bilaterally, and full strength on shoulder shrug.  The 
Veteran's pectoral motor strength was 4+ out of 5, but all 
other muscles had full strength.  Senses, reflex, 
coordination, and gait were all normal, with the exception of 
bilateral downgoing toes.  The impression was probably 
radiation induced myopathy.

Upon VA examination in July 2004, the physician noted that 
the claims file showed evidence of increased CPK into the 
3000 as early as 1976.  The Veteran reported that his 
symptoms of muscle weakness first began a few years after 
receiving radiation therapy in the area of his shoulders and 
back for Hodgkin's lymphoma.  It was noted that EMG testing 
was not always significant for myopathic changes.  The 
Veteran did not note any specific weakness in his lower 
extremities, nor did he complain of pain in his calves.  He 
reported no difficulty swallowing.

Physical examination revealed the Veteran was well developed, 
well nourished and in no acute distress.  Cranial nerves II 
through XII were intact including strength of the 
sternocleidomastoid muscles.  It was noted that the Veteran 
had good strength with shrugging his shoulders.  There was 
minimal weakness with flexion of the neck, and the Veteran 
had good strength with extension.  It was noted that the 
Veteran had mild weakness of the deltoid muscles, 
infraspinatus and subscapularis.  The remainder of the 
muscles in the upper extremities showed good strength.  There 
was slight weakness of the intrinsic muscles of the Veteran's 
hand.  Strength was 4/5 in his iliopsoas muscles, and, the 
Veteran had good strength in the hamstrings, quadriceps, 
dorsiflexors, and plantar flexors.  Deep tendon reflexes were 
1+ throughout.  The sensory examination revealed normal 
sensation to pinprick, vibration, and proprioception.  
Atrophy of the posterior neck muscles, as well as in the 
shoulder girdles was noted.  The physician found that the 
weakness tended to coincide with the Veteran's hypothyroidism 
and following his radiation in a mantle distribution for 
Hodgkin's disease.  The physician opined that it was most 
likely that the Veteran had a mild form of muscular dystrophy 
possible limb-girdle and that this was worsened with his 
subsequent radiation and his hypothyroidism.

A September 2004 VA outpatient medical report stated that the 
Veteran had generalized muscle aches and pains with elevated 
CPK and aldolase.  The report stated that the 
Hemotology-Oncology department did not believe the Veteran 
had active Hodgkin's disease.  The report stated that in 1995 
the Veteran had mild non-inflammatory myopathic changes 
thought to be limb girdle muscle dystrophy.  On physical 
examination, no abnormalities of the extremities or 
neurological system were noted.  The assessment included 
muscle dystrophy with hypothyroidism and myopathy since 1989 
with mild non-inflammatory myopathic changes and "most 
likely" limb girdle muscle dystrophy.

In a March 2005 private medical report, the Veteran 
complained of muscle weakness.  On observation, the Veteran 
had muscle pain.

An April 2005 VA outpatient medical report stated that the 
Veteran had generalized muscle aches and pains with elevated 
CPK and aldolase.  The report stated that the 
Hemotology-Oncology department did not believe the Veteran 
had active Hodgkin's disease.  The report stated that in 1995 
the Veteran had mild non-inflammatory myopathic changes 
thought to be limb girdle muscle dystrophy.  On physical 
examination, no abnormalities of the extremities or 
neurological system were noted.  The assessment included 
muscle dystrophy with hypothyroidism and myopathy since 1989 
with mild non-inflammatory myopathic changes and "most 
likely" limb girdle muscle dystrophy.

A July 2005 VA pre-sedation medical report stated that on 
physical examination the Veteran's jaw and neck mobility was 
normal.  The report indicated that the Veteran's had a "mild 
to moderate systemic disease."

An August 2005 VA lymphatic disorder and thyroid diseases 
examination report stated that the Veteran's claims file was 
not available for review.  The Veteran reported that he had 
not had a recurrence or relapse of Hodgkin's disease.  He 
denied fevers, chills, or night sweats, but complained of 
hypothyroidism and "a lot of muscle loss from his neck, 
upper chest, upper back and upper arms."  The Veteran 
reported occasional discomfort when swallowing solids, but no 
overt pain.  The Veteran complained of fatigability secondary 
to hypothyroidism, but denied any mental status changes, 
slowing of functioning, or cardiovascular effects.  He 
complained of chronic constipation, denied cold or heat 
intolerance, and reported that his weight stayed within the 
same range despite fluctuations.

On physical examination, the Veteran's head and neck were 
atraumatic and normocephalic.  The Veteran's neck had a 
small, less that 0.5 millimeter, lymph node in the posterior 
cervical triangle on the left, which had been present for 
several years.  There was a small scar on the posterior 
cervical triangle and one behind the ear from lymph node 
excision.  "Grossly there was muscle wasting around the 
neck."  No masses were palpable and there was some 
hyperpigmentation seen secondary to the radiation.  The 
Veteran's chest had muscle wasting about the upper part of 
the torso, chest, upper back, and the upper part of both 
arms.  There was a scar in the left arm from muscle biopsy 
with keloid formation.  On neurological examination, no 
abnormalities were noted.  The examiner stated that "[b]ulk 
muscle wasting was noted in the neck, upper chest, upper back 
and upper part of the upper extremities."  The impression 
stated that "the [V]eteran contends that he developed 
hypothyroidism, some difficulty with swallowing, and he has 
developed muscle weakness resulting in excessive fatigability 
and inability to hold a job.  He is on thyroid replacement 
therapy, and complains of chronic constipation."

An August 2005 VA neurology examination report stated that 
the Veteran was employed as a housekeeper at a VA medical 
facility.  He complained of muscle wasting of his neck, upper 
chest, and shoulders.  He reported becoming very fatigued if 
he attempted to hold his arms above his head and he reported 
being limited in his ability to pick up anything heavier than 
10 pounds because of shoulder and neck weakness.  The Veteran 
reported chronic recurrent fatigue and hypothyroidism.  He 
expressed concern about increasing muscle weakness and 
reported that his muscle atrophy was continuing.

On physical examination, there was significant muscle wasting 
of the neck muscles and shoulder girdle.  The Veteran's arms 
and his thoracic muscles and legs were well-developed and 
without atrophy.  On neurological evaluation, no 
abnormalities of the eyes, facial muscles, tongue, or hearing 
were noted.  The Veteran's ability to shrug was "generally 
within normal limits."  The Veteran had normal finger to 
nose examination, normal rapid alternating movements, and 
full strength in the biceps, triceps, grip, quads, and 
hamstrings.  No muscle bulk abnormalities were noted except 
for the shoulder girdle muscles and the neck muscles.  No 
fasciculations were noted and the Veteran's muscles had 
normal tone.  Romberg examination was normal, and the 
Veteran's deep tendon reflexes were 2+ at the biceps, triceps 
and brachial radialis, bilaterally, and 1+ at both patellar 
and Achilles tendons.  No Babinski or Hoffman signs were 
noted.  There was moderate winging of the shoulder blades.  
The examiner stated that the Veteran's muscle wasting was 
"significant," "symmetric," and "appear[ed] more rapid."  
"With respect to what he can or cannot do in activities of 
daily living and at work, he clearly has weakness of the 
proximal arm muscles and that limits his ability in any task 
requiring raised arms or lifting."

An addendum to this examination report noted that pain was 
not a major complaint during the examination, and the 
Veteran's "arms were taken through a range of motion 
maneuver without overt grimacing or complaints of aggravated 
pain."  There was some stiffness and pain possibly due to an 
unequal influence of opposing muscles on a joint, which the 
Veteran reported had increased in severity over the previous 
few years.  The examiner noted that the Veteran's symptoms 
progressed incrementally over the years.

A November 2005 VA outpatient medical report stated that the 
Veteran complained of pain in both shoulders and ankles.  He 
reported that the pain was chronic and rated it at a level of 
7 on a scale from 0 to 10.  A second November 2005 VA 
outpatient medical report dated the same day stated that the 
Veteran had generalized muscle aches and pains with elevated 
CPK and aldolase.  The report stated that the 
Hemotology-Oncology department did not believe the Veteran 
had active Hodgkin's disease.  The report stated that in 1995 
the Veteran had mild non-inflammatory myopathic changes 
thought to be limb girdle muscle dystrophy.  The Veteran 
complained of ankle and shoulder pain.  On physical 
examination, no abnormalities of the extremities or 
neurological system were noted.  The assessment included 
muscle dystrophy with hypothyroidism and myopathy since 1989, 
with mild non-inflammatory myopathic changes and "most 
likely" limb girdle muscle dystrophy.  A November 2005 VA 
disability statement also dated the same day reported that 
the Veteran was temporarily incapacitated by pain due to limb 
girdle dystrophy which limited his ability to function.  The 
statement indicated that the Veteran could return to work 
when the pain resolved within the limits of tolerance.

A June 2006 VA outpatient medical report stated that the 
Veteran had generalized muscle aches and pains with elevated 
CPK and aldolase.  The report stated that the 
Hemotology-Oncology department did not believe the Veteran 
had active Hodgkin's disease.  The report stated that in 1995 
the Veteran had mild non-inflammatory myopathic changes 
thought to be limb girdle muscle dystrophy.  The Veteran 
complained of ankle and shoulder pain.  On physical 
examination, no abnormalities of the extremities or 
neurological system were noted.  The assessment included 
muscle dystrophy with hypothyroidism and myopathy since 1989 
with mild non-inflammatory myopathic changes and "most 
likely" limb girdle muscle dystrophy.

A December 2006 VA outpatient medical report stated that the 
Veteran had generalized muscle aches and pains with elevated 
CPK and aldolase.  The report stated that the 
Hemotology-Oncology department did not believe the Veteran 
had active Hodgkin's disease.  The report stated that in 1995 
the Veteran had mild non-inflammatory myopathic changes 
thought to be limb girdle muscle dystrophy.  The Veteran 
complained of ankle and shoulder pain.  On physical 
examination, no abnormalities of the extremities or 
neurological system were noted.  The assessment included 
muscle dystrophy with hypothyroidism and myopathy since 1989 
with mild non-inflammatory myopathic changes and "most 
likely" limb girdle muscle dystrophy.

In a November 2007 private medical report, the Veteran 
complained of severe left shoulder pain for the previous 2 
days.  On physical examination, there was some muscular 
wasting of the shoulder girdle and neck.  There was left 
shoulder crepitus and tenderness both anteriorly and 
posteriorly.  The Veteran had limitation of left arm 
abduction due to pain and weakness of the left shoulder.  
There was also pain with internal and external rotation of 
the left shoulder.  The diagnosis was left shoulder 
dysfunction, likely bursitis.

A January 2008 VA outpatient medical report stated that the 
Veteran had generalized muscle aches and pains with elevated 
CPK and aldolase.  The report stated that the 
Hemotology-Oncology department did not believe the Veteran 
had active Hodgkin's disease.  The report stated that in 1995 
the Veteran had mild non-inflammatory myopathic changes 
thought to be limb girdle muscle dystrophy.  The Veteran 
complained of ankle and shoulder pain, with limitation of 
left shoulder range of motion due to pain.  On physical 
examination, no abnormalities of the extremities or 
neurological system were noted.  The assessment included 
muscle dystrophy with hypothyroidism and myopathy since 1989 
with mild non-inflammatory myopathic changes, "most likely" 
limb girdle muscle dystrophy, and left shoulder pain.

In a February 2008 private medical report, the Veteran 
complained of bilateral shoulder pain.  On physical 
examination of the Veteran's extremities, there was gross 
muscular atrophy of the shoulder girdles and upper 
extremities and neck strap muscles.  There was some 
tenderness in the cervical area particularly at the midline 
of C7-C8.  Range of motion of the cervical spine was 
restricted to 60 degrees of rotation, bilaterally, 20 degrees 
of extension, and 20 degrees of flexion.  Grip strength and 
lower extremity muscle strength were normal.  On neurologic 
examination, deep tendon reflexes were diminished in the 
upper extremities.  The relevant diagnoses were 
hypothyroidism secondary to radiation, history of myositis, 
and chronic shoulder pain particularly on the left with 
weakness and crepitance.

In a February 2008 letter, a private physician stated that 
the Veteran had hypothyroidism, polymyositis, and muscular 
weakness in the upper extremities.  The letter stated that on 
physical examination, there was muscular weakness in the 
upper extremities and in the shoulder girdle.  The physician 
stated that the Veteran was permanently physically impaired 
due to illness and his prognosis was guarded.  The letter 
stated that the Veteran had "significant" muscle loss and 
muscular weakness, experienced chronic fatigue, and required 
frequent periods of rest.  The letter further stated that the 
Veteran "remains at risk for injury and is hazardous to 
himself and others if he should work in housekeeping because 
of his high degree of upper body weakness.  He indeed cannot 
perform the duties of his previously held job in 
housekeeping."

A July 2008 VA outpatient medical report stated that the 
Veteran had generalized muscle aches and pains with elevated 
CPK and aldolase.  The report stated that the 
Hemotology-Oncology department did not believe the Veteran 
had active Hodgkin's disease.  The report stated that in 1995 
the Veteran had mild non-inflammatory myopathic changes 
thought to be limb girdle muscle dystrophy.  The Veteran 
complained of ankle and shoulder pain.  On physical 
examination, no abnormalities of the extremities or 
neurological system were noted.  The assessment included 
muscle dystrophy with hypothyroidism and myopathy since 1989 
with mild non-inflammatory myopathic changes, "most likely" 
limb girdle muscle dystrophy, and left shoulder pain.

Neck Evaluation

Service connection for residuals, muscular dystrophy with 
mild limitation of motion of the neck secondary to radiation 
treatment of Hodgkin's disease was granted by a December 2004 
rating decision and an initial 30 percent evaluation was 
assigned under 38 C.F.R. § 4.117, Diagnostic Code 7709-8023, 
effective September 22, 1995.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  The 
hyphenated diagnostic code in this case indicates that 
Hodgkin's disease, under Diagnostic Code 7709, was the 
service-connected disorder, and progressive muscular atrophy, 
under Diagnostic Code 8023, was a residual condition.

Under 38 C.F.R. § 4.124a, except where otherwise noted, 
disability from neurological conditions and convulsive 
disorders, such as progressive muscle atrophy, and/or 
muscular dystrophy, to include myopathies, and their 
residuals may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  See 38 C.F.R. § 4.124a (2008).  Psychotic 
manifestations, complete or partial loss of the use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, trembling, visceral manifestations, 
etc., are to be considered, with reference made to the 
appropriate bodily system of the schedule.  Id.  Partial loss 
of use of one or more extremities from neurological lesions 
shall be rated by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  Id.

Under Diagnostic Code 8023, the minimum rating to be assigned 
for progressive muscular atrophy is 30 percent.  Id.  For the 
assignment of this minimum rating, it is required that there 
be ascertainable residuals.  Id. at Diagnostic Code 8023, 
Note.  Determinations as to the presence of residuals not 
capable of objective verification, i.e., headaches, 
dizziness, and fatigability, must be approached on the basis 
of the diagnosis recorded.  Id.  These subjective residuals 
are accepted for rating when they are consistent with the 
disease, and not more likely attributable to another disease, 
or to no disease.  Id.  

The Veteran's muscular dystrophy of the neck is currently 
rated at the minimum 30 percent, as a residual condition due 
to treatment for the Veteran's service-connected Hodgkin's 
disease under Diagnostic Code 7709-8023.  Under the 
provisions of 38 C.F.R. § 4.124a, muscular dystrophy and 
their residuals may be rated from a minimum 30 percent to a 
maximum 100 percent in proportion to the impairment of motor 
or sensory function.  38 C.F.R. § 4.124a.  Complete or 
partial loss of the use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
trembling, visceral manifestations, etc., are to be 
considered, with reference made to the appropriate bodily 
system of the Schedule.  Id.

Despite the complex nature of muscular dystrophy ratings, the 
medical evidence of record does not show, and the Veteran 
does not claim, that he experiences speech disturbances, 
impairment of vision, disturbances of gait, trembling, or 
visceral manifestations.  Instead, the Veteran's symptoms and 
the claims on appeal are focused almost entirely on the 
muscle disabilities he experiences in his neck and shoulder 
girdle region.  Accordingly, due to the already complex 
nature of the claims on appeal, the analysis of the proper 
ratings to be assigned for the disabilities on appeal will be 
limited to a discussion of the Veteran's neck and shoulder 
girdle.

As noted above, the Veteran's neck disability is currently 
rated as 30 percent disabling under Diagnostic Code 8023.  As 
this diagnostic code does not provide any criteria for 
evaluations in excess of 30 percent, an evaluation in excess 
of 30 percent can only be assigned by evaluating the 
Veteran's symptoms under other diagnostic codes.

As the Veteran's neck disability is manifested by muscle 
atrophy, consideration of an evaluation under 38 C.F.R. 
§ 4.73, for muscle injuries, is appropriate.  During the 
pendency of this appeal, the schedular criteria for muscle 
injuries evaluated, as well as the provisions of 38 C.F.R. §§ 
4.55, 4.56 which relate to evaluation of muscle injuries, 
were revised effective July 3, 1997.  However, the revised 
schedule was not promulgated to substantively change the 
criteria, but rather "to update this portion of the rating 
schedule to ensure that it uses current medical terminology 
and unambiguous criteria."  62 Fed. Reg. at 30,235.  The 
applicable diagnostic codes and the criteria on which they 
are to be assigned were not themselves changed.  Accordingly, 
there is no prejudice to the Veteran to use the new 
descriptions in the Schedule for both the periods before and 
after July 3, 1997, as these descriptions simply allow for a 
better clarification of rating criteria that were not 
altered.

Regardless of the above, the highest evaluation possible for 
impairment of a muscle group of the neck under 38 C.F.R. 
§ 4.73 is 30 percent.  This is the evaluation warranted for 
severe impairment of both Muscle Groups XXII and XXIII, which 
correspond to the muscles of the front of the neck and the 
muscles of the side and back of the neck, respectively.  
38 C.F.R. § 4.73, Diagnostic Codes 5322, 5323 (1996); 
38 C.F.R. § 4.73, Diagnostic Codes 5322, 5323 (2008).  As 
such, a rating in excess of 30 percent is not warranted under 
Diagnostic Codes 5322 or 5323 at any point during the period 
on appeal.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  As there is medical evidence of record which 
shows that the Veteran experienced limitation of motion of 
the neck, a rating under the provisions applicable to 
limitation of motion of the cervical spine must be 
considered.  During the pendency of this appeal, the rating 
criteria for evaluating disabilities of the spine were 
amended effective September 26, 2003.  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods on and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).

Prior to September 26, 2003, the maximum evaluation available 
for limitation of motion of the cervical spine was 30 
percent.  38 C.F.R. § 4.73, Diagnostic Code 5290 (2003).  An 
evaluation in excess of 30 percent could only be awarded for 
unfavorable ankylosis of the cervical spine.  38 C.F.R. 
§ 4.73, Diagnostic Code 5287 (2003).  The medical evidence of 
record does not show that the Veteran's cervical spine has 
ever been ankylosed in any manner.  Accordingly, an 
evaluation in excess of 30 percent is not warranted under the 
schedule for rating musculoskeletal disabilities for the 
period prior to September 26, 2003.

Under the General Rating Formula for Diseases or Injuries of 
the Spine, effective September 26, 2003, a 30 percent 
evaluation is warranted for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).  As 
noted above, the medical evidence of record does not show 
that the Veteran's cervical spine has ever been ankylosed in 
any manner.  Accordingly, an evaluation in excess of 30 
percent is not warranted under the schedule for rating 
musculoskeletal disabilities for the period on and after 
September 26, 2003.

As this issue deals with the rating assigned following the 
original award of service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 30 percent evaluations 
reflects, at most, the degree of impairment shown since the 
date of the grant of service connection for muscular 
dystrophy with mild limitation of motion of the neck, 
secondary to radiation treatment of Hodgkin's disease, there 
is no basis for staged ratings with respect to this claim.  
Fenderson, 12 Vet. App. at 126.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 30 percent for muscular dystrophy with 
mild limitation of motion of the neck, secondary to radiation 
treatment of Hodgkin's disease, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey, 7 Vet. App. at 208.

Left and Right Arm Evaluations

Service connection for residual, weakness of the left upper 
extremity secondary to radiation treatment of Hodgkin's 
disease was granted by a December 2004 rating decision and a 
20 percent evaluation was assigned under 38 C.F.R. § 4.117, 
Diagnostic Code 7709-8510, effective September 22, 1995.  The 
hyphenated diagnostic code in this case indicates that 
Hodgkin's disease, under Diagnostic Code 7709, was the 
service-connected disorder, and paralysis of the upper 
radicular nerve group, under Diagnostic Code 8510, was a 
residual condition.  38 C.F.R. § 4.27.  Service connection 
for residual, weakness of the right upper extremity secondary 
to radiation treatment of Hodgkin's disease was granted by a 
December 2004 rating decision and a 20 percent evaluation was 
assigned under 38 C.F.R. § 4.117, Diagnostic Code 7709-8510, 
effective September 22, 1995.  The hyphenated diagnostic code 
in this case indicates that Hodgkin's disease, under 
Diagnostic Code 7709, was the service-connected disorder, and 
paralysis of the upper radicular nerve group, under 
Diagnostic Code 8510, was a residual condition.  38 C.F.R. 
§ 4.27.

Throughout the entire appellate history of this case, the 
Veteran's right and left shoulder disabilities have been 
evaluated on the basis of neurological impairment.  VA and 
private medical evidence has been added to the claims file, 
which clearly shows that the Veteran's left and right 
shoulder disabilities, like the neck disability, have been 
found to be a form of muscular dystrophy.  As the medical 
evidence of record also clearly shows that the Veteran's 
shoulder girdle muscles have experienced increasing atrophy 
over a prolonged period of time, as with the Veteran's neck 
disorder, Diagnostic Code 8023 is applicable.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8023.  As noted above, a 30 percent 
evaluation is the minimum rating possible under Diagnostic 
Code 8023.  Accordingly, an initial evaluation of 30 percent 
is warranted for the Veteran's right and left arm 
disabilities.

As this issue deals with the rating assigned following the 
original award of service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  Fenderson, 12 Vet. App. at 126.  When determining 
whether staged ratings are warranted, the Board considers all 
regulations which are potentially applicable to the Veteran's 
left and right shoulder disabilities.  Schafrath, 1 Vet. App. 
589.

The evidence of record shows that the Veteran is left- 
handed.  Therefore, for rating purposes, his left shoulder is 
considered his major or dominant extremity, and his right 
shoulder is considered his minor or non-dominant extremity.  
See 38 C.F.R. § 4.69 (2008).  While the medical evidence of 
record does not clearly indicate which of the Veteran's 
muscle groups are impaired by his left and right arm 
disabilities, the maximum evaluations possible for any muscle 
injuries involving the shoulder provide for a 40 percent 
evaluation for the dominant arm and a 30 percent evaluation 
for the non-dominant arm.  See 38 C.F.R. § 4.73, Diagnostic 
Codes 5301, 5302, 5303, 5304 (2008).  Accordingly, an 
evaluation in excess of 30 percent is not warranted for the 
Veteran's right arm during any period on appeal under these 
diagnostic codes.  The evaluation of 40 percent for the 
Veteran's dominant left arm disability is only available when 
the condition is considered severe; any left arm disability 
that is considered slight, moderate, or moderately severe 
would warrant an evaluation no greater than 30 percent.  
Accordingly, a staged rating for the Veteran's dominant left 
arm disability is only warranted under the Schedule for 
muscle injuries if the medical evidence of record shows that 
it met the criteria for severe classification during a period 
on appeal.  Fenderson, 12 Vet. App. at 126.  

The criteria for determining whether a muscle disability is 
severe in nature are found under 38 C.F.R. § 4.56(d)(4) 
(2008).  While much of the descriptive criteria deal with 
disabilities resulting from gunshot or shrapnel wounds, some 
portions of the criteria remain applicable to the Veteran's 
disabilities.  The relevant objective findings required for a 
severe disability classification are: palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  In 
addition, the following are also signs of severe muscle 
disability: diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; and adaptive contraction of an opposing 
group of muscles.

In February 1996, the Veteran's muscles had normal bulk and 
tone, and the muscle weakness was described as "mild."  A 
February 1996 private EMG report stated that the findings 
were "abnormal," and a subsequent February 1996 clinical 
note stated that this EMG abnormality was "mild."  A July 
2001 VA examination stated that the Veteran's muscle groups 
had normal strength and tone.  An October 2001 VA outpatient 
treatment note found no apparent muscle atrophy, symmetrical 
muscle strength of 4 out of 5, and no tenderness.  In April 
2002, the Veteran's pectoral muscles had "marked" atrophy 
with a shallow interscapular area and a very prominent mid 
trapezius.  The Veteran had normal muscle strength except for 
the pectorals and rotators, which had strength of 4 out of 5.  
In June 2002, the Veteran had "wasting" of the pectoralis 
and suprascapular muscles and "minimal wasting" of the 
infra and supraspiantus, latissumus dorsi.  Asymmetry of the 
gastroc and deltoid muscles was described as mild.  Strength 
was 4+/5 or 5-/5 in all muscles.  In March 2004, the 
Veteran's pectoral muscled had 4+/5 strength, with full 
strength in all other muscles.  In July 2004, the Veteran's 
chest and arm muscles had weakness which was described as 
"minimal" and "slight."  Atrophy of the shoulder girdles 
was noted.  The examiner described the Veteran's muscular 
dystrophy as "mild."  In July 2005, the Veteran's 
disability was characterized as "mild to moderate."  In 
summary, the overall picture provided by this medical 
evidence is that the Veteran's left and right arm muscle 
disabilities were manifested by muscle atrophy, fatigue, and 
weakness which were best characterized as, at worst, moderate 
in nature.  Accordingly, a severe characterization is not 
warranted for the Veteran's left arm muscle disability for 
all periods on appeal through July 2005.

The medical evidence of record indicates a sharp change in 
the characterization of the Veteran's muscle disabilities 
from August 2005 onwards.  The August 2005 VA lymphatic 
disorder and thyroid diseases examination report noted 
"[b]ulk muscle wasting."  The August 2005 VA neurology 
examination report stated that there was "significant" 
muscle wasting which was progressing "more rapid."  The 
report also noted that the Veteran "clearly" had arm muscle 
weakness.  In November 2007, the Veteran complained of 
"severe" left shoulder pain.  In the February 2008 private 
medical report, the Veteran was found to have "gross 
muscular atrophy."  In the February 2008 letter from a 
private physician, the Veteran's muscle loss and weakness 
were described as "significant."  Accordingly, applying the 
doctrine of reasonable doubt, the Board finds that the 
overall picture provided by the medical evidence of record 
shows that the Veteran's bilateral arm muscle disability was 
best characterized as severe in nature from the time of the 
August 2005 VA lymphatic disorder and thyroid diseases 
examination onwards.  As such, a 40 percent evaluation is 
warranted for the Veteran's left arm disability for the 
period on and after August 29, 2005.  Gilbert, 1 Vet. App. 
49.

As for evaluations under other diagnostic codes, disabilities 
of the arms can also be rated under 38 C.F.R. § 4.71a for 
limitation of motion.  Under Diagnostic Code 5201, limitation 
of motion of the major arm to 25 degrees from the side 
warrants a 40 percent evaluation and limitation of motion of 
the minor arm to 25 degrees from the side warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2008).  Accordingly, under Diagnostic Code 5201, an 
evaluation in excess of 30 percent is not warranted for the 
Veteran's right arm disability at any point during the period 
on appeal.  In addition, under Diagnostic Code 5201, an 
evaluation in excess of 40 percent is not warranted for the 
Veteran's left arm disability at any point during the period 
on and after August 29, 2005.  For the period prior to August 
29, 2005, there is no medical evidence of record that the 
Veteran's left arm was ever limited in range of motion to 25 
degrees from the side.  Accordingly, under Diagnostic Code 
5201, an evaluation in excess of 30 percent is not warranted 
at any point prior to August 29, 2005.

The Veteran has also specifically claimed that higher 
evaluations should be awarded on an extraschedular basis.  
Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" 38 C.F.R. 
§ 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the current 
ratings inadequate.  The Veteran's Hodgkin's disease is 
currently evaluated under 4 separate ratings contemplating 
separate residuals of the disability.  The individual 
criteria of these ratings specifically contemplate the level 
of disability and symptomatology currently demonstrated by 
the medical evidence of record.  The Veteran claims that his 
muscle atrophy results in fatigue that is so severe that it 
makes him unemployable, yet fatigue is one of the symptoms 
specifically accounted for by the award granted herein of the 
maximum possible ratings for the Veteran's right and left arm 
disabilities under the relevant diagnostic codes relating to 
muscle disabilities.  Accordingly, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the current disability ratings for his service-connected 
Hodgkin's disease residuals.  Ratings in excess thereof are 
available for the Veteran's right and left arm disabilities, 
if further residual disabilities become manifest, or if the 
Veteran's Hodgkin's disease becomes active once again; 
however, these findings are not of record.  The criteria for 
the current disability ratings more than reasonably describes 
the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluations are 
adequate and no referral is required.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for 
ratings in excess of those assigned herein, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49; see also 
Massey, 7 Vet. App. at 208.


ORDER


An evaluation in excess of 30 percent for Hodgkin's disease, 
for the period from January 20, 1995 to October 22, 1995, is 
denied.

An initial rating in excess of 30 percent for muscular 
dystrophy with mild limitation of motion of the neck, 
secondary to radiation treatment of Hodgkin's disease, 
evaluated as residual of Hodgkin's disease, is denied.

An initial evaluation of 30 percent, but no more, for 
weakness of the right upper extremity, secondary to radiation 
treatment of Hodgkin's disease, evaluated as residual of 
Hodgkin's disease, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial evaluation of 30 percent, but no more, for 
weakness of the left upper extremity, secondary to radiation 
treatment of Hodgkin's disease, evaluated as residual of 
Hodgkin's disease, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation of 40 percent, but no more, for the period on 
and after August 29, 2005, for weakness of the left upper 
extremity, secondary to radiation treatment of Hodgkin's 
disease, evaluated as residual of Hodgkin's disease, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


